Citation Nr: 0918222	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-28 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) or 
schizophrenia.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a statutory obligation to assist Veterans in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
incarcerated Veterans are entitled to the same care and 
consideration given to their fellow Veterans.  Therefore, VA 
must tailor its assistance to meet the peculiar circumstances 
of confinement.  Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Bolton v. Brown, 8 Vet. App. 185 (1995).  

In Bolton, the Court set forth the following examples of 
alternative ways to obtain examination of an incarcerated 
claimant: (1) attempting to arrange transportation of the 
claimant to a VA facility for examination; (2) contacting the 
correctional facility and having their personnel conduct an 
examination according to VA examination worksheets; or (3) 
sending a VA or fee-basis examiner to the correctional 
facility to conduct the examination.  Bolton v. Brown, 8 Vet. 
App. 185 (1995).  

In a July 2006 remand, the Board found that a VA examination 
was necessary to determine the nature and etiology of the 
Veteran's current psychiatric disorder.  However, it appears 
that no attempt to was made to schedule the Veteran for the 
requested examination because local VA policy does not allow 
patients to wear mechanical restraints in VA facilities, 
while Florida Department of Corrections policy requires 
incarcerated individuals to remain in mechanical restraints 
during examinations.  The record does not reflect that any 
attempt was made to secure an examination using any of the 
alternative methods set forth by the Court in Bolton.  Hence, 
the Board finds that this claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.	Employ the alternative methods set 
forth by the Court in Bolton v. Brown, 
8 Vet. App. 185 (1995) to schedule the 
Veteran for an examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
requested study.  The examiner should:  
(a) diagnose all current psychiatric 
disorders, and reconcile all 
psychiatric diagnoses documented in the 
Veteran's records; (b) discuss whether 
the Veteran meets the criteria found in 
DSM-IV for a diagnosis of PTSD; 
(c) offer an opinion as to the date of 
onset of any diagnosed psychiatric 
disability; (d) state whether it is at 
least as likely as not (50 percent or 
more probability) that any current 
psychiatric disability is the result of 
an incident during active service as 
opposed to any incident suffered prior 
to or after service, to include family 
trauma and the Veteran's life sentence 
prison term; and (d) if the examiner 
finds that any psychiatric disability 
clearly existed prior to the Veteran's 
service, the examiner should state 
whether that disability worsened during 
service beyond the natural progression 
of the disorder. 

2.	Document all attempts taken under 
Bolton v. Brown, 8 Vet. App. 185 (1995) 
to schedule the Veteran for an 
examination.  

3.	Then, readjudicate the claim.  If the 
benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case and allow the appropriate 
period of time for response.  Then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

